Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 11, 2021, that includes a response to the Final Office Action mailed June 24, 2021, has been entered. Claims 1, 16, and 17 have been amended; claims 21-25 have been canceled; and claim 26 has been newly added. Claims 1-20 and 26 are currently under examination in the application. 
Withdrawal of Prior Claim Rejections - Obviousness-Type Double Patenting
A terminal disclaimer with respect to U.S. Patent No. 10,537,519 has been timely filed in compliance with 37 CFR 1.321(c) or 1.321(d), and signed in compliance with 37 CFR 1.321(b).
Withdrawal of Prior Claim Rejections - 35 USC § 103
Neither Spurge, Sego, nor Fassih explicitly disclose or reasonably suggest a composition comprising 1-10 wt% of a copper compound together with 30-80 wt% glycerol, and which is also substantially free of water, as now stipulated in newly 
Abstract
The abstract of the disclosure is objected to because of the following:
1. The abstract should be a concise summary of the key technical aspects of the invention which are new to the art to which the invention pertains. If the invention is directed to a composition, the abstract should summarize the key requisite ingredients. In general, compositions for treating skin invention are not new and are numerous and well known in the art. 
2. Applicant is advised that the abstract fails to inform the reader of the key technical aspects of the present invention, in particular the combination of requisite ingredients of the inventive composition which are new to the art, such as, at the very least, e.g. 1-10 wt% copper compound, 30-80 wt% glycerol, and substantially no water.   
Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claims 1, 16, 17 and 26 are objected to because of the following:
1. In claims 1, 16, and 26, there should be a semicolon rather than a comma between “a copper compound” and “wherein”. 
2. In claim 17, there should be a semicolon rather than a comma between “”at least one surfactant” and “wherein”. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 16, 17, and 26 stipulate that the composition comprises “substantially no water”. The term substantially is not defined by the claim. The original specification, at paragraph [0139], provides a definition for “substantially no”, as follows: 
“the term "substantially no" as used in reference to water content means that water constitutes less than about 2% by weight such as less than 1% by weight, preferably less than 0.5% by weight or, more preferably, less than 0.1% by weight”. 
Hence, plugging the definition of “substantially no water” into the claim thus results in a claim directed to “less than about 2% by weight such as less than 1% by weight, preferably less than 0.5% by weight or, more preferably, less than 0.1% by weight” water, which renders the claim indefinite for the following reasons:
1. While the terms “less than” and “about” are definite when employed alone, the term “less than about” is indefinite. 

3. The phrases "such as" and “preferably” render the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 16 is further indefinite for the following reasons:
1. Claim 16 recites the limitation “at least about 35% by weight of the composition”. As just noted, supra, While the terms “less than” and “about” are definite when employed alone, the term “less than about” is indefinite.
2. Claim 16 stipulates that “the alcohol is between about 10% and 50% by weight”, but does not disclose by weight of what. 
Claims 2-15 and 18-20 are indefinite or depending from an indefinite claim. 
Conclusion
No claims are allowed.
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BROWE whose telephone number is (571)270-1320. The examiner can normally be reached Monday - Friday, 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAVID BROWE/Primary Examiner, Art Unit 1617